FILED
                           NOT FOR PUBLICATION
                                                                           DEC 12 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-30325

              Plaintiff-Appellee,                D.C. No.
                                                 2:14-cr-00115-RMP-1
 v.

MARK ALLEN PERSON,                               ORDER*

              Defendant-Appellant.


                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                          Submitted December 8, 2016**
                              Seattle, Washington

Before: McKEOWN, TALLMAN, and CHRISTEN, Circuit Judges.

      Mark Allen Person challenges the 37-month sentence imposed following his

guilty-plea conviction on one count of Mailing Threatening Communications in

violation of 18 U.S.C. § 876(c). Person signed a plea agreement (“Agreement”)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
waiving “his right to appeal the conviction and sentence if the Court imposes a

prison term of no higher than the applicable [guideline] range[.]” In the

Agreement, the parties stipulated to a base offense level of 12 but agreed the

district court would “determine the Defendant’s applicable sentencing guideline

range at the time of sentencing.” The Agreement stated that “the Defendant may

be a career offender,” potentially bringing the applicable guideline range to 37-46

months. The Agreement also informed Person of the government’s intent to seek a

two level increase under U.S.S.G. § 2A6.1(b)(2) for sending more than two letters.

An increase under U.S.S.G. § 2A6.1(b)(2) would bring the applicable guideline

range to 30-37 months even if the district court did not find Person a career

offender.

      We conclude the district court did not err in determining the applicable

guideline range. Neither party disputes the Agreement was knowingly and

voluntarily entered. Accordingly, we conclude this appeal must be dismissed with

prejudice pursuant to Person’s waiver of his appeal rights. The mandate shall

issue forthwith.

      DISMISSED.




                                          2